- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month ofJanuary 2011 Commission File Number 1-34129 CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRÁS (Exact name of registrant as specified in its charter) BRAZILIAN ELECTRIC POWER COMPANY (Translation of Registrant's name into English) Avenida Presidente Vargas, 409 - 13th floor, Edifício Herm. Stoltz - Centro, CEP 20071-003, Rio de Janeiro, RJ, Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX MINUTES OF THE ONE HUNDRED AND FIFTY FIVE EXTRAORDINARY GENERAL STOCKHOLDERS MEETING OF THE CENTRAIS ELÉTRICAS BRASILEIRAS S.A. - ELETROBRAS NIRE. 53300000859 On the eleventh day of January 2011, at 3 p.m, at the Company Headquarters, Setor Comercial Norte, Quadra 04, Bloco B, nº. 100, Room 203, Edifício Centro Empresarial Varig - Brasília - DF, with the presence of the shareholders of common shares, in sufficient number to install the Stockholders Meeting, as ascertained on sheet 58 of the Attendance Book # 4, the One Hundred Fifty-Fifth General Stockholders Meeting of Centrais Elétricas Brasileiras S.A.  Eletrobras, a Public Company, registered in the National Corporations Register of the Ministry of Finance under # 00001180/0001-26 was held. Assumed the presidency of the work, in accordance with article 42 of the Company by-law, The Chief Financial and Investor Relation Officer, Mr. ARMANDO CASADO DE ARAUJO, presided the meeting replacing the Eletrobras CEO, Mr. JOSÉ ANTONIO MUNIZ LOPES. Mr. Armando Casado called the meeting to order all present approved and appointed me, AFRANIO ALENCAR MATOS Fº, to act as secretary. The following persons were present at the meeting: Auditor-General Mr. EDGARD TROMPCZYNSKI SCHIMMELPFENG, Lawyer Mr. CLEBER MARQUES REIS, Mr. JAIR ANTONIO ESTEVES DA SILVA - Head of Management of the Shareholders Rights Division and Mr. ARLINDO SOARES CASTANHEIRA  Head of Investor Relations Division, the Federal Government representative, Ms. ADRIENNE GIANNETTI NELSON DE SENNA JOBIM , accredited by Ordinance / PGFN No. 603 of August 11, 2008, published in the Federal of 13.08.2008, Mr. GEORGE WASHINGTON TENÓRIO MARCELINO, representative of the following funds: a) Citibank - VIRGINIA RETIREMENT SYSTEM; EMERGING MARKETS INTERNATIONAL FUND; WELLINGTON TRUST COMPANY N.A.; STATE STREET EMERGING MARKETS; IOWA PUBLIC EMPLOYEES RETIREMENT SYSTEM; PANAGORA GROUP TRUST; BELL ATLANTIC MASTER TRUST; USAA EMERGING MARKETS FUND; CIBC EMERGING MARKETS FUND; SSGA MSCI BRAZIL INDEX NON-LENDING QP COMMON TRUST FUND; WEST VIRGINIA INVESTMENT MANAGEMENT BOARD; COMMONWEALTH OF PENNSYLVANIA PUBLIC SCHOOL EMPLOYEES´ RETIREMENT SYSTEM; WELLINGTON TRUST COMPANY N.A; THE PENSION RESERVES INVESTMENT MANAGEMENT BOARD; IMPERIAL EMERGING ECONOMIES POOL; EATON VANCE PARAMETRIC TAX-MANAGED EMERGING MARKETS FUND; IBM SAVINGS PLAN; CENTRAL STATES SOUTHEAST AND SOUTHWEST AREAS PENSION FUND; THE TBC PRIVATE TRUST; AMERICAN AIRLINES,INC.MASTER FIXED BENEFIT TRUST; STATE OF CALIFORNIA PUBLIC EMPLOYEES RETIREMENT SYSTEM; CIBC EMERGING MARKETS INDEX FUND; STATE OF CONNECTICUT RETIREMENT PLANS AND TRUST FUNDS; THE MONETARY AUTHORITY OF SINGAPORE; WELLINGTON TRUST COMPANY N.A.; SOUTHERN CA EDISON CO NUCLEAR FAC QUAL CPUC DECOM M T FOR SAN ONOFRE AND PALO VERDE NUC GEN STATION; STATE STREET BANK AND TRUST COMPANY INVESTMENT FUNDS FOR TAX EXEMPT RETIREMENT PLANS; KAISER PERMANENTE RETIREMENT PLAN; RUSSEL INVESTMENT COMPANY PUBLIC LIMITED COMPANY; THE BOARD OF ADMINISTRATION CITY EMPLOYEES RETIREMENT SYSTEM LOS ANGELES, CALIFORNIA; THE SAN FRANCISCO CITY AND COUNTY EMPLOYEES RETIREMENT SYSTEM; WELLINGTON TRUST COMPANY N.A.; WELLINGTON TRUST COMPANY N.A.; JOHN HANCOCK TRUST INTERNATIONAL EQUITY INDEX TRUST B; JOHN HANCOCK TRUST INTERNATIONAL EQUITY INDEX TRUST A; BOMBARDIER TRUST; (CANADA) GLOBAL; EQUITIES FUND; THE BOMBARDIER; TRUST (UK); WELLINGTON MANAGEMENT PORTFOLIOS (DUBLIN) P.L.C.; AT&T UNION WELFARE BENEFIT TRUST; ABU DHABI RETIREMENT PENSIONS; AND BENEFITS FUND; JOHN HANCOCK FUNDS; II INTERNATIONAL; EQUITY INDEX FUND; RENAISSANCE GLOBAL VALUE FUND; STATE OF CALIFORNIA; PUBLIC EMPLOYEES; RETIREMENT SYSTEM; SPDR S&P EMERGING LATIN AMERICA ETF; GMO TRUST ON BEHALF OF GMO EMERGING; COUNTRIES FUND; THE GMO EMERGING MARKETS FUND; THE NORTHWESTERN MUTUAL LIFE INSURANCE CO; VANGUARD EMERGING MARKETS STOCK INDEX FUND; WELLINGTON TRUST COMPANY N.A.; UNITED TECHNOLOGIES CORPORATION MASTER RETIREMENT TRUST; THE TEXAS EDUCATION AGENCY; VANGUARD FTSE ALL-WORLD EX-US INDEX FUND, A SERIES OF VANGUARD INTERNATIONAL; EQUITY INDEX FUNDS; FONDS VOOR GEMENE REKENING BEROEPSVERVOER; REPRESENTED BY STICHTING BEHEER; BEROEPSVERVOER; TREASURER OF THE STATE OF NORTH CAROLINA EQUITY INVESTMENT FUND POOLED TRUST; STATE OF CALIFORNIA PUBLIC EMPLOYEES RETIREMENT SYSTEM; FIDELITY GLOBAL FUND; DELAWARE GROUP GLOBAL & INTERNATIONAL FUNDS - DELAWARE EMERGING MARKETS FUND; ILLINOIS STATE BOARD OF INVESTMENT; DELAWARE VIP TRUST – DELAWARE VIP EMERGING MARKETS SERIES; COUNTY EMPLOYEES ANNUITY AND BENEFIT FUND OF THE COOK COUNTY; SCHWAB FUNDAMENTAL EMERGING MARKETS INDEX FUND; COLLEGE RETIREMENT EQUITIES FUND; STATE OF CALIFORNIA PUBLIC EMPLOYEES RETIREMENT SYSTEM; VANGUARD TOTAL WORLD STOCK INDEX FUND, A SERIES OF VANGUARD INTERNATIONAL EQUITY INDEX FUNDS; WELLINGTON TRUST COMPANY N.A.; ROCHE US DB PLANS MASTER TRUST; MICROSOFT CORPORATION SAVINGS PLUS 401(K) PLAN; STATE STREET BANK AND TRUST COMPANY INVESTMENT FUNDS FOR TAX EXEMPT RETIREMENT PLANS; THE FUTURE FUND BOARD OF GUARDIANS; WELLINGTON TRUST COMPANY N.A.; EMPLOYEES RETIREMENT PLAN OF BROOKLYN UNION GAS; BELLSOUTH CORPORATION RFA VEBA TRUST; BELLSOUTH CORPORATION RFA VEBA TRUST FOR NON-REPRESENTABLE EMPLOYEES; ISHARES MSCI BRIC INDEX FUND; ISHARES MSCI BRAZIL (FREE) INDEX FUND; EMERGING MARKETS STRATEGIC INSIGHTS NON-LENDABLE FUND B; EMERGING MARKETS STRATEGIC INSIGHTS NON-LENDABLE FUND; NUVEEN TRADEWINDS EMERGING MARKETS FUND; WELLINGTON MANAGEMENT PORTFOLIOS (DUBLIN) P.L.C.; TEACHERS RETIREMENT SYSTEM OF THE STATE OF ILLINOIS; TEACHERS RETIREMENT SYSTEM OF THE STATE OF ILLINOIS; BLACKROCK INSTITUTIONAL TRUST COMPANY, N.A.; BGI EMERGING MARKETS STRATEGIC INSIGHTS FUND LTD; EMERGING MARKETS SUDAN FREE EQUITY INDEX FUND; FIDELITY FIXED-INCOME TRUST: FIDELITY SERIES GLOBAL EX U.S.
